Cooper, J.,
delivered the opinion of the' court.
The judgment of conviction of the court below in this ease was affirmed, upon the appeal of the plaintiff in error, at the last term, and the costs adjudged against him. Execution issued therefor, and has been returned nulla bona. Thereupon, the usual order was made that the costs in behalf of the State be certified to the Comptroller for payment. The clerk made out the costs of the sheriff for bringing the prisoner from the county of Wilson, where he was tried, to Nashville, under the new Code, section 5316, sub-section 36. The attorney-general moves that the costs be re-taxed so as to conform to sub-sections 28 and 29, of the same section. We find, upon examination, that the first named sub-section regulates the compensation of the sheriff for conveying a convict to the penitentiary. Sub-section 28 gives the sheriff: “ For removing any criminal from one county to another; per mile, going and returning, ten cents.” Sub-section 29 is: “For guards, not exceeding two, per mile, going and returning, five cents.” The compensation of the sheriff, in the character of case before us, is governed by these latter sub-sections, and not by the former sub-section.
The costs will be re-taxed accordingly.